Citation Nr: 1611643	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  10-24 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey 


THE ISSUE

Entitlement to an initial compensable disability rating prior to September 3, 2013, and in excess of 30 percent disabling thereafter, for migraine headaches.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1999 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent part, granted service connection for migraine headaches and assigned an initial noncompensable disability rating.  The Veteran expressed disagreement with the initial disability rating assigned.  In a subsequent June 2014 rating decision, the disability rating for the Veteran's migraine headaches was increased to 30 percent, effective September 3, 2013.  

In June 2012, the Veteran and her husband testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In January 2013 and November 2013, the Board remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's migraine headache disability has been manifested by prostrating attacks occurring at least once per month over the preceding few months.
  
2.  Very frequent, completely prostrating, and prolonged attacks that are capable of producing severe economic inadaptability have not been shown.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, for the entire initial rating period, the criteria for a 30 percent disability rating, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The appeal arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for migraine headaches, no additional notice is required.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2015) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA and private treatment records, VA examination reports from September 2008 and April 2013, and the Veteran's statements, including her testimony at the June 2012 Board hearing.  

A February 2014 VA treatment record reflects that the Veteran was scheduled to see a private neurologist regarding her headaches in March 2014; however, the record does not contain any private records dated after September 2013.  In an April 2014 correspondence, the RO requested that the Veteran submit any outstanding private medical records to be considered in connection with her claim or complete a VA Form 21-4142, Authorization and Consent to Release Information, to allow VA to obtain any outstanding medical records.  In May 2014, the Veteran's representative responded to the April 2014 correspondence, indicating that they would submit additional evidence in support of the appeal; however, to date, neither the Veteran nor her representative has submitted additional private medical records or a signed VA Form 21-4142.  Therefore, the Board will decide this matter based on the evidence of record as it is currently developed.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Veteran was afforded VA examinations in September 2008 and April 2013.  When VA undertakes to provide an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are found to be adequate for ratings purposes of the issue on appeal.  The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disability.  In addition, the VA examiner addressed all the relevant rating criteria for rating migraine headaches, including the functional impact of the Veteran's disability upon her occupational and social functioning.  

The Veteran has not been afforded an examination since April 2013; however, a specific assertion of worsening of symptoms since the last VA examination was not made.  The Board finds that weight of the evidence does not demonstrate worsening since the last VA examination and another VA examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim. 

Disability Ratings - Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  However, coordination of the disability rating with impairment of function will be expected in all instances.  Id.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Such separate disability ratings are known as staged ratings.   

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through him senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability Rating for Migraine Headaches - Analysis

The Veteran contends that her service-connected migraine headaches are worse than the disability ratings currently assigned, and asserts that higher disability ratings are warranted.  The Veteran asserts that she experiences frequent, severe migraines headaches that significantly hinder her ability to function, including in an occupational setting.  

Migraine headaches are evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 50 percent rating is warranted with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation is warranted with characteristic prostrating attacks occurring on an average once a month, over the preceding several months.  A 10 percent evaluation is warranted with characteristic prostrating attacks averaging once per two months, over the preceding several months.  A noncompensable rating is assigned with less frequent attacks.  38 C.F.R. § 4.124a.  The Veteran's headache disability is currently staged as follows:  noncompensable prior to September 3, 2013, and 30 percent disabling from September 3, 2013, forward.  

The Rating Schedule does not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  See Fenderson, 12 Vet. App. 119 (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, "prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).  Similarly, "prostrate" is defined as "physically or emotionally exhausted; incapacitated."  See Webster's II New College Dictionary 889 (2001).  

Further, "severe economic inadaptability" is also not defined in VA law.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  In addition, the Court has held that nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Id.  In this regard, it was explained by the Court that if "economic inadaptability" were read to import unemployability, the appellant, should he or she meet the economic-inadaptability criterion, would then be eligible for a TDIU rather than just a 50 percent rating.  Id. citing 38 C.F.R. 
§ 4.16.  The Court discussed the notion that consideration must also be given as to whether the disability was capable of producing severe economic inadaptability, regardless of whether the condition was actually causing such inadaptability.  See Pierce, 18 Vet. App. at 446.  In this regard, VA conceded that the words "productive of" could be read to mean either "producing" or "capable of producing."  Id. at 446-447

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's migraine headache disability warrants a 30 percent disability rating for the entire initial rating period.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  In this regard, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's migraine headache disability is manifested by prostrating headaches occurring at least once per month over the preceding few months.  Id.  

Upon VA examination in September 2008, the Veteran reported persistent headaches primarily located left frontal region, described as a throbbing pain.  The Veteran reported her headaches currently occur one to two times per month and last several hours at a time.  The Veteran reported associated symptoms of nausea, phonophobia, and photophobia.  The Veteran reported managing her headaches using over-the-counter medication and resting in a quiet, dark room until the pain subsides.  The VA examiner indicated that the Veteran was not currently employed.  Following examination, the VA examiner indicated that the Veteran's migraine headaches were moderately-severe in nature as described by the Veteran.  The VA examiner opined that the Veteran's headaches were not severe and were not prostrating in nature.  

During the June 2012 Board hearing, the Veteran testified that she missed a lot of work due to her headaches.  The Veteran indicated that "earlier it wasn't very often, but ... [her] work situation has become very, very stressful and [she's] been off a lot and some mornings [she'd] go in late because of the headaches."  See Hearing Transcript p. 8.  The Veteran further testified that she would take off of work two to three days per month.  See id. at pp. 10, 11.  The Veteran indicated that her headaches would often be associated with nausea and sensitivity to noise and light.    The Veteran further testified that when she has significant episodes, she "really can't do anything."  See id. at p. 11.  The Veteran's husband testified that when the Veteran's headaches are triggered, "it's crippling ...she's pretty much not able to do anything, ... she goes into withdrawing."  

In an August 2012 statement, the Veteran's work supervisor indicated that the Veteran used 65 hours of leave in the preceding eight months "for the sole purpose of addressing the specific issue of her migraine headaches."  The Veteran's supervisor further indicated that "a number of times" the Veteran would remain at work despite the pain, but use "self-soothing techniques ... to prevent [the pain] from getting much worse."  

Upon VA examination in April 2013, the Veteran reported persistent headaches primarily located in the left frontal region, described as a throbbing or pulsating pain.  The Veteran reported that her headaches last three to four hours at a time, and she identified associated symptoms of nausea, vomiting, phonophobia, and photophobia.  The Veteran reported that during her deployment in Iraq the headaches would occur two to three times per week, but since her discharge, her headaches occur less frequently.  The Veteran reported managing her headaches using over-the-counter medication and resting in a quiet, dark room until the pain subsides.  The Veteran reported working full-time as an office manager.  Following examination, the VA examiner opined that the Veteran's headaches were not prostrating in nature and did not affect her ability to work.  

In a May 2013 statement, the Veteran indicated that her migraine headaches cause a significant effect on her work performance, productivity, and attendance.  In a July 2013 statement, the Veteran's husband indicated that the Veteran "often suffers from vicious migraine headaches with physical symptoms that have not been diagnosed to be treated in any significant way that relieves the pain for any length of time."

A September 2013 private treatment record reflects that the Veteran sought treatment for her chronic migraine headaches.  The Veteran reported headaches "almost every other day" with associated symptoms of nausea, vomiting, phonophobia, and photophobia.  The Veteran reported that her headaches are "disturbing her work and [at] home as well."  The private physician indicated that the Veteran presented with a chronic migraine disorder, but without aura, without intractable migraines, and without status migrainosus.  

In consideration of all of the evidence of record, including the Veteran's statements, VA treatment records, and the VA examination reports, the Board finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran experiences prostrating migraine headaches occurring at least once per month.  Evidence against a finding that the Veteran experiences prostrating headaches is contained in the September 2008 and April 2013 VA examination reports.  In each instance, both VA examiners documented similar symptomatology reported by the Veteran, notably that the Veteran's headaches occur with associated symptoms of nausea, phonophobia, and photophobia, and require the Veteran to rest in a quiet, dark room for several hours.  Despite the Veteran's descriptions, both VA examiners opined that the Veteran's headaches were not prostrating in nature.  

Evidence in favor of a finding that the Veteran experiences prostrating headaches in contained in the Veteran's statements.  The Veteran has consistently stated that her headaches are accompanied by symptoms of nausea, vomiting, photophobia, and phonophobia, and require use of medication and extended periods of rest in a dark, quiet room.  While reports of the frequency of the Veteran's headaches has varied throughout the appeal period (from once or twice a month in September 2008 to several times a week in September 2013), the Veteran has uniformly described the frequency of her headaches as occurring at least once a month.  There is no indication in the record that the Veteran's reports of symptoms associated with the headaches or the reported frequency of her headaches are not credible and the Board finds these statements probative in determining the severity of the Veteran's migraine headache disability.  Moreover, the Board finds the Veteran competent to describe symptoms such as pain, nausea, and sensitivity to light and noise, as these are perceptible symptoms capable of lay observation.  Layno, 6 Vet. App. 465.  Therefore, as there is a discrepancy in the severity of the Veteran's symptoms, notably whether or not the Veteran experiences prostrating headaches, the Board has resolved reasonable doubt in favor of the Veteran's competent and credible statements that tend to show prostrating headaches.  

The Board next finds that the weight of the evidence demonstrates that the Veteran's migraine headache disability does not manifest in symptomatology capable of producing severe economic inadaptability.  In this regard, the Veteran has consistently indicated that her migraine headaches negatively affect her ability to work, resulting in decreased productivity and increased absences from work.  The Veteran contends, therefore, that her migraine headaches result in severe economic inadaptability.  

Despite the Veteran's contentions, the evidence of record does not demonstrate that the Veteran's migraine headaches actually result in severe economic inadaptability.  In this regard, throughout the majority of the appeal, the Veteran has maintained full-time employment as an office manager.  The Veteran testified during the June 2012 Board hearing that she is unable to go to work due to her migraines approximately two to three times per month.  Additionally, on days when she goes to work, the Veteran will sometimes arrive late due to waking up with a headache.  However, in contrast to the Veteran's testimony, in an August 2012 statement, the Veteran's supervisor indicated that the Veteran has used 65 hours of sick leave in the preceding eight months, averaging to approximately a one-day work absence per month.  

The Board must also consider whether her migraine headache disability is capable of producing severe economic inadaptability.  See Pierce, 18 Vet. App. at 446-47.  In this regard, the Board has considered the frequency, duration, and severity of the Veteran's headache disability.  Reports of the frequency of the Veteran's headaches have increased across the appeal period with the September 2013 private treatment record containing the description of the Veteran's symptoms with the highest frequency: "almost every other day."  The Veteran has consistently described her migraine headaches as resulting in associated symptoms of nausea, phonophobia, and photophobia.  The Veteran has consistently stated that her headaches require rest in a dark, quiet room for symptom relief, but the Veteran has occasionally sought emergency treatment from severe pain.  The Veteran has consistently described her headaches as lasting between two and four hours at a time.  Therefore, while the Board has found that the Veteran experiences prostrating headaches, in consideration of the frequency, severity, and duration of her migraine headaches, the Board finds that the Veteran's migraine headache disability is not manifested by symptomatology capable of producing severe financial inadaptability.  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the weight of the competent lay and medical evidence demonstrates that the symptomatology associated with the Veteran's migraine headaches more nearly approximates the criteria required for a 30 percent disability rating.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this regard, the Veteran is currently service-connected for migraine headaches, a psychiatric disability, urinary incontinence, lumbar spine degenerative disc disease, left knee osteoarthritis, left hip piriformis syndrome, a post-operative umbilical hernia repair scar, and hemorrhoids.  

The Board finds that the symptomatology and impairments caused by the Veteran's migraine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating criteria found in 38 C.F.R. § 4.124a fully address the Veteran's current symptomatology and impairment associated with her migraine headaches.  In this regard, the Veteran's migraine headaches are manifested by prostrating attacks manifested by pain, nausea, phonophobia, and photophobia.   

The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on her daily life.  Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, and in the absence of exceptional factors associated with the Veteran's migraine headaches, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran is already in receipt of a 100 percent disability rating, effective October 17, 2013.  The Court has recognized that a 100 percent rating under the Rating Schedule means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the Rating Schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001).

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether her disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if a veteran has a 100 percent disability rating for a single disability, and VA finds that a TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 
38 U.S.C.A. § 1114(s)); see also 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

Effective October 17, 2013, the Veteran has a combined disability rating of 100 percent.  This combined disability rating includes disability ratings for a psychiatric disability, urinary incontinence, migraine headaches, lumbar spine degenerative disc disease, left knee osteoarthritis, left hip piriformis syndrome, a post-operative umbilical hernia repair scar, and hemorrhoids.  

Additionally, there is no indication that any single disability alone renders the Veteran unemployable such that the single disability should be rated as totally disabling.  In fact, while the Veteran has not maintained full-time employment throughout the entirety of the appeal period, the evidence of record demonstrates that she had done so throughout the majority of the appeal period.  Therefore, SMC is not warranted in the Veteran's case, and entitlement to a TDIU on or after October 17, 2013, is moot.  

Prior to October 17, 2013, however, the Veteran does not have a combined disability rating of 100 percent.  While the Board, as adjudicated above, has granted entitlement to an initial disability rating for migraine headaches of 30 percent, the combined disability rating would still be less than 100 percent.  See 38 C.F.R. § 4.25.  However, the Board finds that the issue of entitlement to a TDIU prior to October 17, 2013, has not been reasonably raised by the record.  See Rice, 22 Vet. App. 447.  While there is evidence that the Veteran's service-connected disabilities negatively affect her occupational functioning, the evidence of record demonstrates that the Veteran has maintained full-time employment throughout the majority of the appeal.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.  


ORDER

Entitlement to an initial disability rating of 30 percent, but no higher, for the service-connected migraine headache disability is granted.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


